TIREY, Justice.
This is an appeal from a judgment granting the wife a divorce. The decree found that Ann C. Hardin is a fit and proper person for the care and custody of four minor children, and further found that defendant, Hubbard L. Hardin, the father of the children, pay the sum of $56 per week beginning March 20, 1959, and a like sum payable each week thereafter. The order provided that the payments be made to the Jefferson County Child Support Office at Beaumont, Texas. The judgment recites that the cause was heard on March 13, 1959, and it was entered Nunc Pro Tunc on the 30th day of September 1960. Defendant duly perfected his appeal.
Appellant has assailed the judgment on what he designates 11 points. The 11th point is that the Court erred “in entering judgment Nunc Pro Tunc September 26, 1960, because no evidence was taken as to the nature or the terms of the judgment rendered, and there was no pleadings to support said judgment.”
We have carefully reviewed the statement of facts and we find there is no merit in this contention.
The other errors assail in a different manner the judgment of the court with reference to fixing support payments for the minor children, and we find no merit in any of these contentions.
Our view of the record is that the trial court heard the testimony for divorce and granted it, and fixed the support orders for the children, and we do not believe that he abused his discretion in so doing, and each of appellant’s Points is overruled.
Finding no reversible error in this cause, the judgment of the trial court is affirmed.